Title: John Quincy Adams to Thomas Boylston Adams, 22 February 1780
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother
Passy February the 22d 1780

I am once more settled down in a school and am very content with my situation. I was the other night at the Foire St Germain in Paris which is a publick place and full of curiosities. We went and saw a Woman who (in truth) was not very tall but who weigh’d 450 weight. The large part of her arm was as big round as my body and she cover’d With her thumb a Crown peice. Her thimble was big enough to put my thumbs in to and so was her ring which she wore on her little finger.


As I must write to all my Freinds I can write only a short Letter to each and must conclude in subscribing myself your affectionate Brother,
John Quincy Adams

